DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harper (US 10414336).
As to claim 1, Hermann discloses in vehicle key-off load reduction through off-board sensor having claimed
a.	a first sound generator supported at a front of the vehicle and positioned to generate sound in a vehicle-forward direction; a second sound generator supported at a right side of the vehicle and positioned to generate sound in a vehicle-right direction; a third sound generator supported at a left side of the vehicle and positioned to generate sound in a vehicle-left direction read on Col. 3, Lines 46-67, (as described above, the vehicle 100 can include one or more acoustic arrays 102, which can be associated with one or more exterior surfaces of the vehicle 100. While four acoustic arrays 102A-102N are illustrated, the vehicle 100 can include any number of acoustic arrays 102. The acoustic arrays 102 need not be identical in configuration or dimensions. For instance, in at least one example, acoustic arrays 102A and 102C can be shorter in length than acoustic arrays 102B and 102N, as well as have differing number of speakers, placement of speakers, size of speakers, curvature, etc.);
b.	a computer in communication with the first, second, and third sound generators, the computer having a processor and a memory storing instructions executable by the processor read on Col. 4, Line 14-37, (the acoustic array 102A can include (or otherwise be associated with, e.g. from a remote system) one or more processors 106 (e.g., microprocessor(s), digital signal processor(s) (DSP), etc.) that can be configured to receive data (e.g., signal(s), described below) and process the data to generate one or more sounds into an environment within which the vehicle 100 is positioned. In at least one example, the acoustic array 102A can output one or more sounds such to form a beam of steered acoustic energy. While FIG. 1A illustrates that the processor(s) 106 are associated with the acoustic array 102A, in an alternative example, the processor(s) 106 can be electrically coupled to any number of acoustic arrays 102);
c.	identify an anticipated maneuver of the vehicle as a right-turn maneuver or a left- turn maneuver; actuate the first sound generator; and then, selectively actuate the second sound generator or the third generator based on the anticipated maneuver read on Col. 15, Line 64 – Col. 16, Line 14, (the pedestrian can localize the vehicle 100, determine a geometry of the vehicle 100 (e.g., width, length, etc.), and, in some examples, determine a behavior of the vehicle 100 (e.g., slowing down, speeding up, turning, etc.). In at least one example, the sounds 500 can be output one after another, moving in a direction across a surface of the vehicle 100 (e.g., right to left, left to right, front to back, back to front, etc.). The delay between each emission of a sound can be due to timing as indicated in the signal sent to each group of speaker(s) corresponding to each channel (e.g., from the audio output determination system 212) (e.g., in signals 400)).
As to claim 2, Harper further discloses:
a.	wherein the instructions further include instructions to actuate the first sound generator to generate sound at a first level, and then, actuate the first sound generator to generate sound at a second level that is lower than the first level and selectively actuate the second sound generator or the third generator based on the anticipated maneuver and to generate sound at a third level that is greater than the second level read on Col. 9, Line 62 – Col. 10, Line 35, (n at least one example, an acoustic notification can be associated with a multi-beam output, wherein a first beam of acoustic energy 304A is output at a first time (To) and a second beam of acoustic energy 304B is output at a second time (T.sub.1). In at least one example, the first time (To) and the second time (T.sub.1) can be associated with a period of time (e.g., 100 ms, etc.) such that the first beam 304A and the second beam 304B are perceived by the pedestrian 302 sequentially. In at least one example, the first beam 304A and the second beam 304B can be emitted in different directions of propagation. In such an example, the audio output determination system 212 can leverage the location of the pedestrian 302 and the location of the vehicle 100 to calculate directions of propagation for the beams of steered acoustic energy 304A and 304B. In some examples, the audio output determination system 212 can determine one or more directions of propagation for one or more beams of steered acoustic energy that are emitted between the first beam of acoustic energy 304A and the second beam of acoustic energy 304B (e.g., either continuously or discretely) so that the acoustic notification is perceived as sweeping from a first position to a second position relative to the pedestrian 302. Though described above with respect to a single period of time (e.g., a delay period between T.sub.0 and T.sub.1), in at least some examples, the beam(s) of steered acoustic energy may oscillate from a first side of the pedestrian 302 to a second side of the pedestrian 302 with a given frequency (e.g., 10 Hz). In such examples, a third beam of steered acoustic energy can be output in the first direction of propagation at a third time and a fourth beam of steered acoustic energy can be output in the second direction at a fourth time to effectuate the oscillation). 
As to claim 3, Harper further discloses:
a.	a fourth sound generator supported at a rear of the vehicle and positioned to generate sound in a vehicle-rearward direction, the fourth sound generator in communication with the computer read on Col. 16, Lines 15-41, (an acoustic notification can be played sequentially through all channels starting at one side of the vehicle and progressing to the opposite side, as illustrated in FIG. 5C. That is, the sounds 500 can be output one after another, moving in a direction across a surface of the vehicle 100 (e.g., right to left, left to right, front to back, back to front, etc.). The delay between each sound can be due to timing as indicated in the signal sent to each group of speaker(s) corresponding to each channel (e.g., from the audio output determination system 212). In some examples, each sound can be emitted for a particular period of time such that the audio signal can be perceived by a pedestrian as pulsating across the surface of the vehicle 100. In another example, an acoustic notification can include a plurality of sounds, having a same volume, that can be emitted at random times, as illustrated in FIG. 5D. That is, the sounds 500 can be output in a random order across a surface of the vehicle 100 (e.g., right to left, left to right, front to back, back to front, etc.)). 
As to claim 4, Harper further discloses:
a.	wherein the instructions further include instructions to further identify the anticipated maneuver as a forward maneuver or a reverse maneuver, selectively actuate the first sound generator or the fourth sound generator based on the anticipated maneuver, and, then selectively actuate the second sound generator or the third sound generator based on the anticipated maneuver read on Col. 7, Lines 38-46, (he planning system 210 can determine routes and/or trajectories to use to control the vehicle 100 based at least in part on the sensor data 202 received from the sensor system(s) 200. In at least one example, the planning system 210 can include a prediction system that can predict the behavior of other objects in the environment within which the vehicle 100 is positioned based at least in part on sensor data 202 received from the sensor system(s) 200). 
As to claim 5, Harper further discloses:
a.	wherein the second sound generator includes a transducer fixed to one of a rear quarter panel or a door panel read on Fig. 1A. 
As to claim 6, Harper further discloses:
a.	wherein the fourth sound generator includes a transducer fixed to one of a rear facia or a rear deck panel read on Fig. 1A. 
As to claim 7, Harper further discloses:
a.	wherein the first sound generator includes a transducer fixed to a front facia of the vehicle read on Col. 17, Line 65 – Col. 18, Line 18, (the sensor system(s) 200 can include LIDAR sensors, RADAR sensors, ultrasonic transducers, SONAR sensors, location sensors (e.g., GPS, compass, etc.), inertial sensors (e.g., inertial measurement units, accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., RGB, IR, intensity, depth, etc.), microphones, wheel encoders, environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), etc. The sensor system(s) 200 can include multiple instances of each of these or other types of sensors. For instance, the LIDAR sensors can include individual LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle 100. As another example, the camera sensors can include multiple cameras disposed at various locations about the exterior and/or interior of the vehicle 100). 
As to claim 8, Harper further discloses:
a.	wherein the second sound generator includes a transducer fixed to one of a front quarter panel or a door panel read on Col. 17, Line 65 – Col. 18, Line 18, (the sensor system(s) 200 can include LIDAR sensors, RADAR sensors, ultrasonic transducers, SONAR sensors, location sensors (e.g., GPS, compass, etc.), inertial sensors (e.g., inertial measurement units, accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., RGB, IR, intensity, depth, etc.), microphones, wheel encoders, environment sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), etc. The sensor system(s) 200 can include multiple instances of each of these or other types of sensors. For instance, the LIDAR sensors can include individual LIDAR sensors located at the corners, front, back, sides, and/or top of the vehicle 100. As another example, the camera sensors can include multiple cameras disposed at various locations about the exterior and/or interior of the vehicle 100). 
As to claim 9, Harper further discloses:
a.	wherein the instructions further include instructions to actuate one or more of the first, second, and third sound generators to generate sound in either an ascending scale or a descending scale based on whether the anticipated maneuver is in a forward or reverse direction read on Col. 13, Line 51 – Col. 14, Line 41, (the audio output determination system 212 can determine a timing for emitting a sound, a volume for emitting a sound, audio characteristics (e.g., a frequency, a volume, a pitch, a tone, a duration, etc.) for emitting a sound, etc. via a particular channel and can send such information to a group of speaker(s) associated with the particular channel. Responsive to receiving the signals 400, each group of speakers 402A-402N can emit a sound. In at least one example, responsive to receiving a signal 400A, the first group of speaker(s) 402A can emit a sound 404A, responsive to receiving a signal 400B, the second group of speaker(s) 402B can emit a sound 404B, and so on.
(64) Each group of speakers corresponding to a channel in the multi-channel configuration can emit a sound based on the respective signal received, and as such, a plurality of sounds can be spatialized across the surface of the vehicle 100. That is, the multi-channel configuration can be utilized to dynamically output sounds via individual channels such that the plurality of sounds can be spatialized across the surface of the vehicle 100. For the purpose of this discussion, the multi-channel configuration can be used to modify at least one of a timing for emitting a sound, a volume for emitting a sound, an audio characteristic for emitting a sound, etc. to cause the sounds to be output dynamically). 
As to claim 10, Harper further discloses:
a.	wherein the instructions further include instructions to identify the anticipated maneuver based on actuation of a turn signal of the vehicle read on Col. 6, Line 63- Col. 7, Line 10 and Col. 7, Line 38-46, (the vehicle 100 can be associated with one or more sensor system(s) 200 that can be disposed on the vehicle 100. The one or more sensor system(s) 200 can include light detection and ranging (LIDAR) sensors, radio detection and ranging (RADAR) sensors, ultrasonic transducers, sound navigation and ranging (SONAR) sensors, location sensors (e.g., global positioning system (GPS), compass, etc.), inertial sensors (e.g., inertial measurement units, accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., RGB, IR, intensity, depth, etc.), wheel encoders, microphones, environmental sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), etc. The one or more sensor system(s) 200 can generate sensor data 202, which can be utilized by vehicle computing device(s) 204 onboard the vehicle 100.  The planning system 210 can determine routes and/or trajectories to use to control the vehicle 100 based at least in part on the sensor data 202 received from the sensor system(s) 200. In at least one example, the planning system 210 can include a prediction system that can predict the behavior of other objects in the environment within which the vehicle 100 is positioned based at least in part on sensor data 202 received from the sensor system(s) 200. 
As to claim 11, Harper further discloses:
a.	wherein the instructions further include instructions to identify the anticipated maneuver based on data from a navigation system of the vehicle. read on Col. 6, Line 63- Col. 7, Line 10 and Col. 7, Line 38-46, (the vehicle 100 can be associated with one or more sensor system(s) 200 that can be disposed on the vehicle 100. The one or more sensor system(s) 200 can include light detection and ranging (LIDAR) sensors, radio detection and ranging (RADAR) sensors, ultrasonic transducers, sound navigation and ranging (SONAR) sensors, location sensors (e.g., global positioning system (GPS), compass, etc.), inertial sensors (e.g., inertial measurement units, accelerometers, magnetometers, gyroscopes, etc.), cameras (e.g., RGB, IR, intensity, depth, etc.), wheel encoders, microphones, environmental sensors (e.g., temperature sensors, humidity sensors, light sensors, pressure sensors, etc.), etc. The one or more sensor system(s) 200 can generate sensor data 202, which can be utilized by vehicle computing device(s) 204 onboard the vehicle 100.  The planning system 210 can determine routes and/or trajectories to use to control the vehicle 100 based at least in part on the sensor data 202 received from the sensor system(s) 200. In at least one example, the planning system 210 can include a prediction system that can predict the behavior of other objects in the environment within which the vehicle 100 is positioned based at least in part on sensor data 202 received from the sensor system(s) 200. 
As to claim 12, Harper further discloses:
a.	wherein the instructions further include instructions to identify the anticipated maneuver based on a steering angle the vehicle read on Col. 30, Lines 29-39, (wherein the operations further comprise: determining, based at least in part on the sensor data, an angle between an object position of the object and a vehicle position of the vehicle, wherein the offset is based at least in part on the angle). 
As to claim 13, Harper further discloses:
a.	wherein the instructions further include instructions to identify an external ambient noise level, and to actuate the first, second, or third sound generator based on the external ambient noise level read on Col. 5, Lines 4-20, (he ambient noise compensator can receive data representing ambient noise (e.g., from a microphone) and process the data to output data representing gain compensation. The data representing the gain compensation can be indicative of ambient noise levels in the environment external to the vehicle 100. High levels of ambient noise can require gain levels applied to the amplifiers in one or more channels to be increased to compensate for the high levels of ambient noise. The gain calculator can receive the data representing gain compensation and can increase gain or decrease gain in one or more of the channels of the acoustic array 102A). 
As to claim 14, Harper further discloses:
a.	wherein the instructions further include instructions to actuate the first, second, or third sound generator to generate sound at a sound level at a threshold amount greater than the external ambient noise level read on Col. 5, Lines 4-20, (he ambient noise compensator can receive data representing ambient noise (e.g., from a microphone) and process the data to output data representing gain compensation. The data representing the gain compensation can be indicative of ambient noise levels in the environment external to the vehicle 100. High levels of ambient noise can require gain levels applied to the amplifiers in one or more channels to be increased to compensate for the high levels of ambient noise. The gain calculator can receive the data representing gain compensation and can increase gain or decrease gain in one or more of the channels of the acoustic array 102A). 
As to claim 15, Harper further discloses:
a.	wherein the instructions further include instructions to identify a first external ambient noise level at the right side of the vehicle and a second external ambient noise level at the left side of the vehicle, and to actuate the first, second, or third sound generator based on the first and second external ambient noise levels read on Col. 5, Lines 49-63, (the gain calculator and the delay calculator can determine data for outputting an acoustic notification that is perceived as moving from a first side to a second side. In at least one example, the gain calculator and the delay calculator can determine data for steering an acoustic beam from a first angle to a second angle (e.g., sweeping). In additional or alternative examples, during sweeping, a combined signal (i.e., a sum of the acoustic notification at the first angle and the second angle) may be input into a windowed high pass filter and an amplitude of the filtered signal may be smoothly varied from a maximum amplitude to a minimum amplitude and back during the transition. Such a process can be utilized to remove any artifacts (e.g., pops, clicks, scratches, etc.) associated with sweeping). 
As to claim 16, Harper further discloses:
a.	means for generating sound in a vehicle-forward direction and subsequently generating sound in one of a vehicle-right direction or a vehicle-left direction based on an anticipated maneuver of the vehicle that is a right-turn maneuver or a left-turn maneuver read on Col. 4, Line 14-37 and Col. 15, Line 64 – Col. 16, Line 14, (the acoustic array 102A can include (or otherwise be associated with, e.g. from a remote system) one or more processors 106 (e.g., microprocessor(s), digital signal processor(s) (DSP), etc.) that can be configured to receive data (e.g., signal(s), described below) and process the data to generate one or more sounds into an environment within which the vehicle 100 is positioned. In at least one example, the acoustic array 102A can output one or more sounds such to form a beam of steered acoustic energy. While FIG. 1A illustrates that the processor(s) 106 are associated with the acoustic array 102A, in an alternative example, the processor(s) 106 can be electrically coupled to any number of acoustic arrays 102.  The pedestrian can localize the vehicle 100, determine a geometry of the vehicle 100 (e.g., width, length, etc.), and, in some examples, determine a behavior of the vehicle 100 (e.g., slowing down, speeding up, turning, etc.). In at least one example, the sounds 500 can be output one after another, moving in a direction across a surface of the vehicle 100 (e.g., right to left, left to right, front to back, back to front, etc.). The delay between each emission of a sound can be due to timing as indicated in the signal sent to each group of speaker(s) corresponding to each channel (e.g., from the audio output determination system 212) (e.g., in signals 400)). 
As to claim 17, Harper further discloses:
a.	further comprising means for identifying an external ambient noise level, and wherein the means for generating sound generates sounds based on the external ambient noise level read on Col. 5, Lines 4-20, (he ambient noise compensator can receive data representing ambient noise (e.g., from a microphone) and process the data to output data representing gain compensation. The data representing the gain compensation can be indicative of ambient noise levels in the environment external to the vehicle 100. High levels of ambient noise can require gain levels applied to the amplifiers in one or more channels to be increased to compensate for the high levels of ambient noise. The gain calculator can receive the data representing gain compensation and can increase gain or decrease gain in one or more of the channels of the acoustic array 102A). 
As to claim 18, Harper further discloses:
a.	means for identifying a first external ambient noise level at the right side of the vehicle and a second external ambient noise level at the left side of the vehicle, and wherein the means for generating sound generates sounds based on the first and second external ambient noise levels read on Col. 5, Lines 3-30, (The ambient noise compensator can receive data representing ambient noise (e.g., from a microphone) and process the data to output data representing gain compensation. The data representing the gain compensation can be indicative of ambient noise levels in the environment external to the vehicle 100. High levels of ambient noise can require gain levels applied to the amplifiers in one or more channels to be increased to compensate for the high levels of ambient noise. The gain calculator can receive the data representing gain compensation and can increase gain or decrease gain in one or more of the channels of the acoustic array 102A). 
As to claim 19, Harper further discloses:
a.	means generating sound in a vehicle- rearward direction based on an anticipated maneuver based on whether the anticipated maneuver is in a forward or reverse direction read on Col. 15, Line 64 – Col. 16, Line 14, (etermine a behavior of the vehicle 100 (e.g., slowing down, speeding up, turning, etc.). In at least one example, the sounds 500 can be output one after another, moving in a direction across a surface of the vehicle 100 (e.g., right to left, left to right, front to back, back to front, etc.). The delay between each emission of a sound can be due to timing as indicated in the signal sent to each group of speaker(s) corresponding to each channel (e.g., from the audio output determination system 212) (e.g., in signals 400)). 
As to claim 20, Harper further discloses:
a.	wherein the means for generating sound generates either an ascending scale or a descending scale based on whether the anticipated maneuver is in a forward or reverse direction read on Col. 13, Line 51 – Col. 14, Line 41, (the audio output determination system 212 can determine a timing for emitting a sound, a volume for emitting a sound, audio characteristics (e.g., a frequency, a volume, a pitch, a tone, a duration, etc.) for emitting a sound, etc. via a particular channel and can send such information to a group of speaker(s) associated with the particular channel. Responsive to receiving the signals 400, each group of speakers 402A-402N can emit a sound. In at least one example, responsive to receiving a signal 400A, the first group of speaker(s) 402A can emit a sound 404A, responsive to receiving a signal 400B, the second group of speaker(s) 402B can emit a sound 404B, and so on.  Each group of speakers corresponding to a channel in the multi-channel configuration can emit a sound based on the respective signal received, and as such, a plurality of sounds can be spatialized across the surface of the vehicle 100. That is, the multi-channel configuration can be utilized to dynamically output sounds via individual channels such that the plurality of sounds can be spatialized across the surface of the vehicle 100. For the purpose of this discussion, the multi-channel configuration can be used to modify at least one of a timing for emitting a sound, a volume for emitting a sound, an audio characteristic for emitting a sound, etc. to cause the sounds to be output dynamically).

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689